DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
 
Response to Amendment
Claims 1, 11 and 15 were amended changing the scope and contents of the claims.
Claims 21-24 have been newly added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 15 have been considered but are not persuasive. 	Regarding claims 1, 11 and 15 applicant argues, “in the pending application, the 
Examiner respectfully disagrees. Fonte discloses, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements (column 12 line 62 – column 13 line 5).” Fonte notes that the determination of a retake of the imaging should be performed in a timeframe which allows for the feedback to be provided for the personnel to reimage the patient. Thus, the patient would ideally still be located within the imaging system (as the timeframe limitation implies that we can achieve the desired performance and accuracy). Further, Fonte does not suggest that the patient is no longer located within the imaging system.
Regarding claims 1, 11 and 15, applicant argues, “Sudarsan does not suggest the rejection of the image for medical diagnosis of the subject (remarks, 11).”
Examiner respectfully disagrees. Sudarsan states, “In a case that a retake is recommended, the electronic device 102 may provide 822 feedback based on the score level (Paragraph 0148).” It is well known in medical imaging, that taking an image of a patient is advantageous for medical diagnosis. Thus, if it is determined that an image has low quality, a misdiagnosis or lack of diagnosis can be made. Further, claims 1 and 11 are rejected under a combination of Sudarsan and Fonte. Fonte further discloses medical imaging being key to diagnosing a patient (column 1, line 21, “Medical imaging is an important technology used to gain anatomic and physiologic data about a patient's body, organs, tissues, or a portion thereof for clinical diagnosis and treatment planning.”) as well as after determining quality metrics, providing feedback to obtain a more accurate image (figure 3, element 116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0350106 to Kasilya Sudarsan et al. (hereinafter Sudarsan), further in view of U.S. Patent No. 8,824,752 to Fonte et al. (hereinafter Fonte), and further in view of machine translation of CN 108596902 (hereinafter CN ‘902).
Regarding independent claim 1, Sudarsan discloses a method (Abstract, “A method performed by an electronic device is described”), comprising:
upon determining the medical image should be rejected, outputting a notification recommending the medical image be rejected (Paragraph 0148, “In a case that a retake is recommended, the electronic device 102 may provide 822 feedback based on the score level. This may be accomplished as described in connection with FIG. 1. For example, if the score level is L3, the electronic device 102 may present a thumbs up emoji and/or the image quality score. If the score level is L4, the electronic device 102 may present a thumbs down emoji and/or the image quality score. If the score level is L5, the electronic device 102 may present a "no" emoji and/or the image quality score.”).
Sudarsan fails to explicitly disclose as further recited, however Fonte discloses determining a plurality of image quality metrics of a medical image of a subject (abstract, “assessing the quality of medical images of at least a portion of a patient's anatomy, using a computer system.”), each image quality metric determined based on output from a respective image quality model (figure 5, element 158) wherein the medical image of the subject is obtained by a medical (figure 3, element 102) and wherein the plurality of image quality metrics is determined while the subject is still positioned at the medical imaging system (column 12 line 62 – column 13 line 5, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements”);
determining, based on the plurality of image quality metrics, whether the medical image should be rejected for medical diagnosis of the subject (Column 11, line 66, “method 100 may include using the results of the image quality assessment to accept or reject the image data;” figure 3, element 116; column 1, line 21, “Medical imaging is an important technology used to gain anatomic and physiologic data about a patient's body, organs, tissues, or a portion thereof for clinical diagnosis and treatment planning.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fonte into Sudarsan in order to automatically score the quality of medical images (abstract).
(Page 4, “convolution of the weights in the neural network”), activation functions () and loss functions (Page 4, “convolution of the weights in the neural network to adjust the mask gating using an optimization algorithm based on the loss function”); and wherein the rejected medical image is used to further train the machine learning model (abstract, “based on a full reference image quality assessment data set constructing unsupervised training data set using unsupervised training data set for training;” being that this is a full reference data set, there would be images of both acceptable and rejectable quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘902 in order to automatically determine image quality using a neural network (abstract).
Regarding dependent claim 2, Sudarsan in the combination further discloses wherein outputting the notification includes outputting the notification including the one or more reasons why the medical image should be rejected (Paragraph 0115, “The electronic device 102 may provide 210 feed back based on the image quality score. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may determine feedback corresponding to the image quality score, score level, image quality parameter score, and/or image property measure(s). The feedback may be presented/provided ( e.g., shown on a display, output with a speaker, etc.”).
Fonte in the combination further discloses determining one or more reasons why the medical image should be rejected based on each image quality metric (Column 15, line 8, “In an exemplary embodiment, limits may be defined for the following criteria, and unacceptable scores may result in rejections of data”).
Regarding dependent claim 3, Sudarsan in the combination further discloses determining one or more scan parameters to be adjusted for a subsequent image acquisition of the subject (figure 8, element 822, paragraph 0149, “providing 822 feedback and providing 824 one or more suggestions may be combined and/or may be parts of providing feedback in some configurations.”), and wherein outputting the notification includes outputting the notification including the one or more scan parameters to be adjusted (Fig 8, element 824/822, paragraph 0149, “The electronic device 102 may provide 824 one or more suggestions to improve the image quality score.”… “In some configurations, the electronic device 102 may suggest one or more changes in capture mode (e.g., "Image blur is high; switch to action mode?"), image quality parameter(s) ( e.g., "Image is underexposed; ignore exposure score?"), and/or image quality parameter weight(s) (e.g., "Background isn't sharp; lower sharpness weight?")”). 
Regarding dependent claim 4, Fonte in the combination further discloses wherein determining the scan parameters to be adjusted comprises entering one or more scan (column 19, line 64, “a report of rejected images along with guidelines and/or recommendations for adjusting image acquisition parameters that would enable obtaining images of higher image quality”) and one or patient parameters of the subject into a scan parameter model (column 21, line 68, “estimate FFR values for various points of patient geometry based on feature vectors of patient physiological parameters”).
Regarding dependent claim 5, Sudarsan in the combination further discloses determining the scan parameters to be adjusted comprises determining the scan parameters to be adjusted based on each image quality metric (Fig 8, element 824/822, paragraph 0149, “The electronic device 102 may provide 824 one or more suggestions to improve the image quality score.”… “In some configurations, the electronic device 102 may suggest one or more changes in capture mode (e.g., "Image blur is high; switch to action mode?"), image quality parameter(s) ( e.g., "Image is underexposed; ignore exposure score?"), and/or image quality parameter weight(s) (e.g., "Background isn't sharp; lower sharpness weight?")”).
Regarding dependent claim 6, Fonte in the combination further discloses wherein determining the scan parameters to be adjusted comprises determining the scan parameters to be adjusted responsive to determining the medical image should be rejected (column 19, lines 59-67, “For example, the method may include obtaining images that are rejected and providing feedback to the user on the rejected images, to assist the user in obtaining new images that would not be rejecting.”… “a report of rejected images along with guidelines and/or recommendations for adjusting image acquisition parameters that would enable obtaining images of higher image quality”).
Regarding independent claim 11, Sudarsan further discloses a system (Paragraph 0001, “systems and methods for producing image feedback.”), comprising:
the image processing system including a memory storing instructions (paragraph 0173, “The electronic device 1302 also includes memory 1315. The memory 1315 may be any electronic component capable of storing electronic information;” paragraph 0174, “Data 1319a and instructions 1317a may be stored in the memory 1 315”) and a processor (paragraph 0172, “The electronic device 1302 includes a processor 1335”), that when executing the instructions, is configured to:
upon determining the medical image is of insufficient diagnostic quality, send a notification, to the first medical imaging device, recommending the medical image be rejected for medical diagnosis of the subject (Figure 8, element 818 and 822, paragraph 0148, “In a case that a retake is recommended, the electronic device 102 may provide 822 feedback based on the score level.”) 
Fonte in the combination further discloses an image processing system (abstract, “Systems and methods are disclosed for assessing the quality of medical images of at least a portion of a patient's anatomy, using a computer system.”) configured to be communicatively coupled to at least a first medical imaging (figure 3, element 102, column 6, line 7, “as well as to other imaging modalities including, but not limited to, MRI, PET, SPECT, ultrasound and angiography”);
determine a plurality of image quality metrics of a medical image of a subject, the medical image received from the first medical imaging device (figure 1, element 102, abstract, “assessing the quality of medical images of at least a portion of a patient's anatomy, using a computer system.”), each image quality metric determined based on output from a respective image quality model (figure 5, element 158) wherein the plurality of image quality metrics is determined while the subject is still positioned at the first medical imaging device (column 12 line 62 – column 13 line 5, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements”);
determine, based on the plurality of image quality metrics, whether the medical image is of sufficient or insufficient diagnostic quality (Column 11, line 66, “method 100 may include using the results of the image quality assessment to accept or reject the image data”).
CN ‘902 in the combination further discloses wherein the image quality model includes a machine learning model comprising a plurality of weights and biases (Page 4, “convolution of the weights in the neural network”), activation functions () and loss functions (Page 4, “convolution of the weights in the neural network to adjust the mask gating using an optimization algorithm based on the loss function”); and wherein the rejected medical image is used to further train the machine learning model (abstract, “based on a full reference image quality assessment data set constructing unsupervised training data set using unsupervised training data set for training;” being that this is a full reference data set, there would be images of both acceptable and rejectable quality).
Regarding dependent claim 23, the rejection of claim 1 is incorporated herein. Additionally, Sudarsan in the combination further discloses wherein determining whether the medical image should be rejected comprises providing different weights to each of the plurality of image quality metrics (figure 7, elements 714 and 706).
Regarding dependent claim 24, the rejection of claim 1 is incorporated herein. Additionally, Fonte in the combination further discloses wherein the step of determining whether the medical image should be rejected is performed in real time (see arguments above regarding claim 1; column 12 line 62 – column 13 line 5, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements”).

Claim 7-10, 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan, further in view of Fonte, further in view of CN ‘902 and further in view of WO 2006/116700 to Edwards et al. (hereinafter Edwards).
Regarding dependent claim 7, the rejection of claim 3 is incorporated herein.  The combination of Sudarsan, Fonte, and CN ‘902 fails to explicitly disclose wherein the medical image is an x-ray image acquired by an x-ray imaging system, and wherein the scan parameters comprise one or more of a position or angle of an x-ray source and/or detector relative to the subject, an x-ray source voltage, and x-ray source current.
Edwards discloses wherein the medical image is an x-ray image (Paragraph 0046, “images, such as x-rays”) acquired by an x-ray imaging system (Paragraph 000125, “components within the x-ray system”), and wherein the scan parameters comprise one or more of a position or angle of an x-ray source and/or detector relative to the subject, an x-ray source voltage, and x-ray source current (abstract, “receiving information on technical variables from monitoring of the patient, and on radiographic equipment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Edwards in order to calculate an image quality score, allowing for trending analysis, and providing recommendations for education as well as feedback to clinicians (abstract).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein.   Sudarsan in the combination further discloses wherein determining the plurality of image quality metrics of the medical image comprises: determining a third image quality metric based on output from an exposure model trained to determine if the medical image is over or under exposed (Paragraph 0032, “when the static algorithm calculates the score based on ideal weights such as exposure and noise”), but  fails to explicitly disclose as further recited, however Edwards discloses determining a first image quality metric based on output from an anatomy model trained to determine if one or more target anatomical features are completely included the medical image (Paragraph 000122, “anatomic profiles can in turn be archived in the computer database and automatically applied”);
determining a second image quality metric based on output from a collimation model trained to determine if the medical image is correctly collimated (Paragraph 000138, “With respect to the next technical variable of collimation, QA scoring is related to that of positioning.”);
(Paragraph 000159, “the area of partially obscured chest wall corresponds directly to the anatomic region of clinical concern, the QA score becomes a "1" (non-diagnostic) due to the inability to accurately detect the presence or absence of rib fracture.”);
determining a fifth image quality metric based on output from a tilt model trained to determine if the medical image is rotated or tilted with respect to a target orientation (Paragraph 000103, “can simultaneously compute the motion index and spatial orientation of the desired anatomic region”);
and/or determining a sixth image quality metric based on output from a source-image distance (SID) model trained to determine if the SID of the medical image is within a target range (Abstract, “receiving information on technical variables from monitoring of the patient, and on radiographic equipment in the performance of an imaging study;” SID would be an obvious variant of a technical variable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Edwards in order to accommodate various quality metrics based on trained models as claimed.
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein.  Sudarsan in the combination further discloses wherein determining, based on the plurality of image quality metrics, whether the medical image should be rejected (Paragraph 0129, “Determining 706 the image quality score may also include calculating one or more image quality parameter scores based on the image property measures and one or more threshold values (e.g., a target range and/or tolerance range(s)).”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein.  Sudarsan in the combination further discloses further comprising determining whether any of the first, second, third, fourth, fifth, and/or sixth image quality metrics indicates that the medical image is of insufficient diagnostic quality based on whether any of the first, second, third, fourth, fifth, and/or sixth image quality metrics meets a predetermined condition relative to a respective quality threshold (Paragraph 0129, “Determining 706 the image quality score may also include calculating one or more image quality parameter scores based on the image property measures and one or more threshold values (e.g., a target range and/or tolerance range(s)). For example, an image quality parameter score may vary based on whether the image property measure is lower than a lowest threshold (e.g., out of the target range and/or tolerance range(s)), between thresholds ( e.g., in a tolerance range or in a target range), or greater than a highest threshold ( e.g., out of the target range and/or tolerance range(s)).”).
(Paragraph 000155, “a reject-retake analysis is also calculated to determine the frequency of image rejections and required retakes” paragraph 000213, “with respect to imaging display device 102, computer memory 109 and program 110 etc.”), and the processor, when executing the instructions, is configured to update the repeat reject analysis rate upon receiving a notification that the medical image was rejected (Paragraph 000155, “The reject/retake analysis is automatically calculated by the computer program”… “Any exam which has exceeded the pre-defined QA threshold calling for the image to be repeated would be tallied as a "reject/retake"”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Edwards in order to track reject/retake rate for quality control.
Regarding dependent claim 13, Edwards in the combination further discloses wherein the repeat reject analysis rate comprises a proportion of all acquired medical images, from each medical imaging device communicatively coupled to the image processing system, that were rejected (Paragraph 000155, “a reject-retake analysis is also calculated to determine the frequency of image rejections and required retakes” … “The corresponding data associated with this rejected image (e.g., technologist, day/time of exam, equipment used, exposure parameters, location, patient profile, clinical indication, etc.), would be recorded by the computer program;” it is obvious to one of ordinary skill in the art that the reject-analysis rate could be analyzed across multiple imaging devices).
Regarding dependent claim 14, the rejection of claim 11 is incorporated herein.  The scope and contents of claim 14 are substantially similar to those of claim 8, thus, the references and analysis of claim 8 apply directly. 
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Edwards in the combination further discloses wherein the image quality model is further configured to determine the intent of the medical image (paragraph 00167, “Based on this additional history of "interstitial lung disease", the computer program 110 automatically applies a specialized image processing algorithm (edge enhancement) to highlight the interstitial lung disease, and displays both the "standard default" and "processed" images next to one another for review by the user”).
Regarding dependent claim 22, the rejection of claim 1 is incorporated herein. Additionally, Edwards in the combination discloses wherein the image quality model is fine tuned to radiologist preferences of a radiologist taking the medical image (Paragraph 00167, “Based on the specific radiologist's profile (see step S702), the images are automatically processed by the computer program 110, and displayed for the radiologist for review (see step S703)”), and specific subject populations of which the subject is part of (paragraph 00167, “Based on this additional history of "interstitial lung disease", the computer program 110 automatically applies a specialized image processing algorithm (edge enhancement) to highlight the interstitial lung disease, and displays both the "standard default" and "processed" images next to one another for review by the user”).
Edwards fails to explicitly disclose the model being fine-tuned to the facility preferences where the medical image is being taken, however the radiologists inherently work at a location, and the prograb can performing trending analysis for all radiologists to follow (implied at a location, or where those radiologists work) (paragraph 000243, “The program 110 can utilize the information in the database with respect to each radiologist, and perform a trending analysis to produce a "best practice" template for all radiologists to follow (step S709).”).

Claims 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/116700 to Edwards et al. (hereinafter Edwards) further in view of CN ‘902 further in view of Fonte.
Regarding independent claim 15, Edwards discloses a method (Paragraph 00030, “Methods and apparatuses consistent with the present invention”), comprising:
determining a plurality of image quality metrics of an x-ray image of a subject (Paragraph 0046, “would allow images, such as x-rays”, abstract, “receiving information on technical variables from monitoring of the patient”), each image quality metric determined based on output from a respective image quality model (abstract, “generating a quality assurance score after said imaging study based on said technical variables and said quality assurance and supporting information”), the x-ray image received from an x-ray machine (Paragraph 000125, “components within the x-ray system”);
determining, based on the plurality of image quality metrics, that the x-ray image should be rejected for medical diagnosis of the subject(Paragraph 000155, “image rejections and required retakes”… “Any exam which has exceeded the pre-defined QA threshold calling for the image to be repeated would be tallied as a "reject/retake"”);
determining, based on the plurality of image quality metrics, one or more reasons why the medical image should be rejected (Paragraph 000226, “If the technical variables exceed a certain threshold, and/or if the QA score is 1 or 2, that means that there is an issue with the imaging study,’); and
upon determining the x-ray image should be rejected, sending, to the x-ray machine, a notification recommending the x-ray image be rejected, the notification including the one or more reasons why the x-ray image should be rejected (Paragraph 000146, “have an alarm, or an electronic message instantaneously sent to the technologist alerting them as to the specific type of deficiency and requirement for correction (see steps S515, S516).”).
(Page 4, “convolution of the weights in the neural network”), activation functions () and loss functions (Page 4, “convolution of the weights in the neural network to adjust the mask gating using an optimization algorithm based on the loss function”); and wherein the rejected medical image is used to further train the machine learning model (abstract, “based on a full reference image quality assessment data set constructing unsupervised training data set using unsupervised training data set for training;” being that this is a full reference data set, there would be images of both acceptable and rejectable quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘902 in order to create an automatic image quality assessment neural network (abstract).
Edwards and CN ‘902 fail to explicitly disclose as further recited, however Fonte discloses and wherein the plurality of image quality metrics is determined while the subject is still positioned at the x-ray machine (column 12 line 62 – column 13 line 5, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fonte in order to efficiently assess the quality of medical images of a portion of a patient’s anatomy (abstract).
Regarding dependent claim 16, Edwards in the combination further discloses determining one or more scan parameters of the x-ray machine to be adjusted for a subsequent image acquisition of the subject (Paragraph 000224, “the program 110 can determine whether to recommend further changes to the technical variables (i.e., motion sensors 23, 24, 31), or position of the patient etc. (step S510).”), and wherein outputting the notification includes outputting the notification including the one or more scan parameters to be adjusted (Paragraph 000146, “have an alarm, or an electronic message instantaneously sent to the technologist alerting them as to the specific type of deficiency and requirement for correction (see steps S515, S516).”).
Regarding dependent claim 17, Edwards in the combination further discloses wherein the scan parameters comprise one or more of a position or angle of an x-ray source and/or detector of the x-ray machine relative to the subject, an x-ray source voltage, and x-ray source current (Paragraph 000224, “the program 110 can determine whether to recommend further changes to the technical variables (i.e., motion sensors 23, 24, 31), or position of the patient etc. (step S510);” all of the scan parameters cited in the limitation are a form of a technical variable).
Regarding dependent claim 20, Edwards in the combination further discloses updating a repeat reject analysis rate based on whether the x-ray image is rejected by an operator of the x-ray machine (Paragraph 000155, “a reject-retake analysis is also calculated to determine the frequency of image rejections and required retakes” paragraph 000226, “and the program 110 will transmit a warning to the user et al., in step S515, to discard the image, correct the problem and repeat the imaging study (step S516);” The warning implies that there is the ability for the user to accept the notification or ignore it and thus would be able to reject the image by the user).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards further in view of CN ‘902  and Fonte as applied to claim 15 above, and further in view of Sudarsan.
Regarding dependent claim 18, Edwards in the combination discloses wherein determining the plurality of image quality metrics of the medical image (Abstract, “receiving information on technical variables from monitoring of the patient, and on radiographic equipment in the performance of an imaging study;”) comprises:  
(Paragraph 000122, “anatomic profiles can in turn be archived in the computer database and automatically applied”);
determining a second image quality metric based on output from a collimation model trained to determine if the medical image is correctly collimated (Paragraph 000138, “With respect to the next technical variable of collimation, QA scoring is related to that of positioning.”);
determining a fourth image quality metric based on output from an obstruction model trained to determine if any obstructions are present in the medical image (Paragraph 000159, “the area of partially obscured chest wall corresponds directly to the anatomic region of clinical concern, the QA score becomes a "1" (non-diagnostic) due to the inability to accurately detect the presence or absence of rib fracture.”);
determining a fifth image quality metric based on output from a tilt model trained to determine if the medical image is rotated or tilted with respect to a target orientation (Paragraph 000103, “can simultaneously compute the motion index and spatial orientation of the desired anatomic region”);
and/or determining a sixth image quality metric based on output from a source-image distance (SID) model trained to determine if the SID of the medical image is within a target range (Abstract, “receiving information on technical variables from monitoring of the patient, and on radiographic equipment in the performance of an imaging study;” SID would be an obvious variant of a technical variable).
Edwards in the combination fails to disclose as further recited, however Sudarsan   discloses determining a third image quality metric based on output from an exposure model trained to determine if the medical image is over or under exposed (Paragraph 0032, “when the static algorithm calculates the score based on ideal weights such as exposure and noise”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sudarsan into that of Edwards in order to automatically evaluate image parameters, while also providing feedback to the image based on a calculated quality score (abstract). 
Regarding dependent claim 19, Edwards in the combination further discloses wherein determining that the x-ray image should be rejected comprises determining that the x-ray image should be rejected in response to any one of the first, the second, the third, the fourth, the fifth, and/or the sixth image quality metric being below a respective quality threshold (Paragraph 000155, “a reject-retake analysis is also calculated to determine the frequency of image rejections and required retakes”… “Any exam which has exceeded the pre-defined QA threshold calling for the image to be repeated would be tallied as a "reject/retake"”).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668